Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Interpretation
It is noted claim 1 has been amended to utilize the transitional phrase “consists essentially of”, which limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). Accordingly, the claims is construed as excluded materials or steps that materially affect the basic and novel characteristics of the invention, specifically the formation of a porous material of a water soluble polymer (¶ 2-5 of the specification). 
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (U.S. Pat. No. 3,347,702).
Regarding Claim 1, 5, and 6, Clancy teaches a process within Example 2 whereby an oil-in-water emulsion is provided comprising polyvinyl alcohol (water-soluble polymer), water, and hydrocarbon solvent (dispersoid), the PVA/water mixture being in the form of a solution (i.e. the PVA is dissolved) and the hydrocarbon solvent being a dispersed phase of the emulsion (Col. 7, Lines 30-59). The obtained emulsion is coated onto a surface and dried at 260 degrees F (equivalent to 126.7 degrees C), to form coatings with voids (Col. 7, Lines 50-58; Col. 6, Lines 60-61), construed as film-shaped porous material. The boiling point of the hydrocarbon solvent is 335 degrees F (Col. 7, Lines 44-46), which is equivalent to 168 degrees C and is higher than that of water (100 degrees C). Since there is no apparent difference in structure between the polyvinyl alcohol of the specification (see Table 1) and what is described by Clancy, the polyvinyl alcohol of Clancy is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents and possess the water solubility characteristics claimed in the absence of evidence to the contrary. Since the resulting film comprises polyvinyl alcohol in substantial quantities, which exhibits water solubility, the created film is construed as not possessing any additional materials that materially affect the basic and novel characteristics of the invention absent evidence to the contrary. 
Regarding Claim 2, the film of Clancy is created using ammonium oleate surfactant (Col. 7, Lines 30-58).
Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clancy (U.S. Pat. No. 3,347,702) as evidenced by Shekhawat (Fuel Cells: Technologies for Fuel Processing).
The discussion regarding Clancy within ¶ 7-8 is incorporated herein by reference.
Regarding Claim 4, Clancy teaches hydrocarbon solvent No. 9 is used within Example 2 (Col. 7, Lines 45-46) and also expressly teaches the use of kerosene as dispersion (Col. 6, Lines 53-54). As evidenced by Shekhawat kerosene, being a petroleum distillate, comprises alkanes (see kerosene being referred to as “alkane oil” on Page 38; see also the various discussion concerning alkanes such as dodecane at Page 39, Left Column). Accordingly, Clancy is seen to expressly suggest the use of alkane compounds as a dispersiod within the oil-in-water emulsions.
Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa (JPH11-319402A; cited in the IDS received 11/3/2021). As the cited JP publication is in a non-English language, a machine-translated version of the publication (attached) will be cited to.
Regarding Claim 1, Hayakawa teaches porous bodies of water-soluble cellulose derivatives obtained by suspending an oil (dispersoid) within an aqueous solution of water-soluble polymer to form emulsion and subsequently evaporating oil and water solvents (¶ 5, 13-15). The porous bodies are in the form of a film (¶ 10). Hayakawa teaches examples where emulsion is created and subsequently water and oil is dried/evaporated at 150 degrees C (¶ 15). Hayakawa teaches small finite number of suitable oils, which includes toluene and dimethylsilicone oil (¶ 12, 15), which both have a higher boiling point than water. Hayakawa indicates the water-soluble polymer suspends/stabilizes the oil droplets (¶ 10), thus inferring the water-soluble polymers have a greater solubility in water than that of the dispersed oil. Hayakawa teaches Hayakawa teaches examples containing only water-soluble polymer, water, and oil and thus, the resulting porous materials are not seen to contain any additional materials that would materially affect the basic and novel characteristics of the invention.
Regarding Claim 4, Hayakawa teaches dimethyl silicone oil (¶ 15), which is a silicone compound.
Regarding Claims 5 and 6, Hayakawa teaches polyvinyl alcohol polymers (¶ 11, 18). 
Regarding Claim 8, Hayakawa teaches examples where the emulsions created contain only water-soluble polymer, oil, and water (¶ 15-19). Since the solvents are evaporated, the resulting porous material would consist of water-soluble polymer.
Claim Rejections - 35 USC § 102/103
Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clancy (U.S. Pat. No. 3,347,702).
Clancy teaches a process within Example 2 whereby an oil-in-water emulsion is provided comprising polyvinyl alcohol (water-soluble polymer), water, and hydrocarbon solvent (dispersoid), the PVA/water mixture being in the form of a solution (i.e. the PVA is dissolved) and the hydrocarbon solvent being a dispersed phase of the emulsion (Col. 7, Lines 30-59). The obtained emulsion is coated onto a surface and dried at 260 degrees F (equivalent to 126.7 degrees C), to form coatings with voids (Col. 7, Lines Clancy, the polyvinyl alcohol of Clancy is seen to intrinsically possess a higher solubility in water than that of hydrocarbon solvents and possess the water solubility characteristics claimed in the absence of evidence to the contrary. Since the resulting film comprises polyvinyl alcohol in substantial quantities, which exhibits water solubility, the created film is construed as not possessing any additional materials that materially affect the basic and novel characteristics of the invention absent evidence to the contrary.
Regarding Claim 3, Clancy teaches Example 2 uses a hydrocarbon solvent mixture with a boiling range of 335-515 degress F (Col. 7, Lines 44-46), which is equivalent to 168-268 degrees C. Accordingly, the emulsion of Example 2 is seen to comprise dispersoids that exhibit a boiling point 100 degrees C greater than that of water. Therefore, Clancy anticipates the claim.
Alternatively, Clancy teaches the water-immiscible liquid should be volatile and have a boiling point above that of water such that the volatile liquid is removed when dried (Claim 5). Clancy teaches Example 2 uses a hydrocarbon solvent mixture with a boiling range of 335-515 degress F (Col. 7, Lines 44-46), which is equivalent to 168-268 degrees C. While Clancy does not describe a dispersoid material that has an initial boiling point within the claimed range, the express teachings of Clancy suggests to one of ordinary skill in the art that volatile liquids boiling points as high as 515 degrees F/268 Clancy teaches ranges which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Clancy suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Clancy. See MPEP 2123.
Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JPH11-319402A; cited in the IDS received 11/3/2021). As the cited JP publication is in a non-English language, a machine-translated version of the publication (attached) will be cited to.
Hayakawa teaches porous bodies of water-soluble cellulose derivatives obtained by suspending an oil (dispersoid) within an aqueous solution of water-soluble polymer to form emulsion and subsequently evaporating oil and water solvents (¶ 5, 13-15). The porous bodies are in the form of a film (¶ 10). Hayakawa teaches examples where emulsion is created and subsequently water and oil is dried/evaporated at 150 degrees Hayakawa teaches small finite number of suitable oils, which includes toluene and dimethylsilicone oil (¶ 12, 15), which both have a higher boiling point than water. Hayakawa indicates the water-soluble polymer suspends/stabilizes the oil droplets (¶ 10), thus inferring the water-soluble polymers have a greater solubility in water than that of the dispersed oil. Hayakawa teaches embodiments where a 4 wt% aqueous solution of a water soluble polymer is used (¶ 18), which suggests embodiments where the water soluble polymer has a solubility greater than 1 wt%.
Regarding Claim 2, Hayakawa indicates the water-soluble polymer suspends/stabilizes the oil droplets (¶ 10-11), thus indicating the water-soluble polymers themselves act as surfactants for the purpose of stabilizing the emulsions. To the extent the examples of Hayakawa differ from the subject matter claimed by further addition of surfactant, it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Hayakawa teaches various water-soluble polymers individually that can be used for an identical purpose, it would have been obvious to one of ordinary skill in the art to utilize a combination of the water-soluble polymers expressly taught by Hayakawa and thereby predictably afford a workable porous Hayakawa. In such a case, a first water soluble polymer would be the “water soluble polymer” and the second water soluble polymer would be the “further surfactant” of the claims. 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. 
With respect to Clancy, Applicant generally argues the films of Clancy contain significant quantities of zinc oxide, which is not water soluble. Applicant alleges the transitional phrase “consisting essentially of” distinguishes over Clancy since the “majority component” of the film material is zinc oxide. 
This is not found persuasive as the Examiner finds no indication within the specification that a particular amount or quantity of water soluble polymer within the film constitutes a basic or novel characteristic feature of the invention. Rather, the specification only highlights the process at issue as a simple and convenient means to achieve a “porous material of a water-soluble polymer”. Since the film of Clancy is a “porous material of a water-soluble polymer”, it is not seen to possess any additional materials or steps that materially affect the basic and novel characteristics of the invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764